      Case: 4:20-cr-00051-MPM-JMV Doc #: 8 Filed: 09/09/20 1 of 1 PageID #: 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


UNITED STATES OF AMERICA


 v.                                           CRIMINAL NO. 4:20cr51-MPM-JMV-1


DANNY LEE THOMAS



                              ORDER SUBSTITUTING COUNSEL

       The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted Whitman D. Mounger on September 9, 2020, who agreed to be appointed

as counsel to represent this defendant in his cause to eliminate any possibility of a conflict of

interest and Whitman D. Mounger agreed to be substituted as counsel for the defendant.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that Whitman D. Mounger hereby substituted as counsel of record for the

defendant in this cause.

       IT IS SO ORDERED this the 9th day of September, 2020.



                                      /s/ Jane M. Virden _____________________________
                                      UNITED STATES MAGISTRATE JUDGE
